Citation Nr: 1617332	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral shin splints.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral elbow disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right hip disability.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). In November 2015, the Veteran testified before the undersigned.

The issues of entitlement to service connection for a right hip disability, a bilateral elbow disability, and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for bilateral shin splints, a bilateral elbow disability, a right hip disability, and a right wrist disability were previously denied in an August 1995 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the August 1995 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral shin splints, a bilateral elbow disability, a right hip disability, and a right wrist disability.
 
3 . The probative medical evidence of record demonstrates that the Veteran does not have a current disability manifested by shin splints that was caused or aggravated by her active military service.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied service connection for bilateral shin splints, a bilateral elbow disability, a right hip disability, and a right wrist disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shin splints.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral elbow disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right wrist disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  Bilateral shin splints were not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice for the Veteran's claim was provided in letters dated in January 2006 and March 2009. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA and private medical records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  Additionally VA examinations were obtained that adequately addressed the issues on appeal.

The Veteran was also provided with a hearing related to his present claim.  In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate the claims.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).




The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II.  Analysis

 Claim to Reopen

The RO denied the Veteran's claims of entitlement to service connection for bilateral shin splints, a bilateral elbow disability, a right hip disability, and a right wrist disability in an August 1995 rating decision.  The Veteran did not appeal the decision and thus the decision is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and a post-service VA examination.  The RO denied the claim, citing to a VA examination that found no evidence of a current diagnosis of shin splints, a hip disability, a right wrist disability, or a bilateral elbow disability.  Additionally, there was no indication of any such residuals on separation examination from service.  Therefore, as there was no current diagnosis, the claim was denied.

Since the last final denial, newly received evidence includes evidence of current diagnoses of each appealed decision.  Specifically, a September 2005 medical record lists an ongoing diagnosis of shin splints, a March 2010 record shows a diagnosis of probable arthritis of the hips and a July 2015 record shows a diagnosis of bursitis of the hips, a September 2005 record shows a diagnosis of bilateral tennis elbow and a later records show a diagnosis of fibromyalgia, and in March 2012, the Veteran underwent surgery for carpal tunnel syndrome of the right wrist.  Thus, since the 1995 rating decision denial, diagnoses for each appealed decision have been made, and such evidence meets the criteria to be considered new and material evidence for the purposes of reopening the previously denied claims.  Therefore, the claims for service connection for shin splints, a bilateral hip disability, a right wrist disability, and a bilateral elbow disability are reopened.

With regard to the claim for service connection for shin splints, the Board finds no prejudice to the Veteran by adjudication of the claim at this time.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, a VA examination and opinion addressing this claim were obtained in 2010, such evidence was considered by the RO in the October 2011 supplemental statement the case, and there is no indication that VA has any further duty to assist with respect to this claim.  Thus, the Veteran would not be prejudiced by the Board adjudicating this claim on the merits.
Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

After a review of the record, the Board finds that the weight of the credible, competent evidence is against a finding that the Veteran suffers from a current diagnosis of bilateral shin splints.  While the Veteran was shown to have a continuing diagnosis of shin splints in September 2005 and again in subsequent private records from Kaiser showing an ongoing medical diagnosis of shin splints, on April 2010 VA examination, physical examination was negative for any pathology for that condition.  To that extent, a review of the medical record demonstrates that although the Veteran had an ongoing diagnosis of shin splints, there were no physical findings at any time related to the shins or shin splint symptoms.  Thus, the noted ongoing diagnosis is not supported by any physical findings.  It is therefore unclear as to what criteria or pathology such diagnosis was based upon.  On the other hand, on 2010 VA examination, the Veteran underwent clinical examination, and her previous medical history and records were reviewed.  The examiner concluded that no shin splint pathology was shown on examination, and a diagnosis of shin splints was not appropriate.  The Board finds that the 2010 VA examination is of greater probative value than the ongoing diagnoses notes in the private treatment records for the above reasons, specifically, a lack of physical examination or reported symptoms related to shin splints in the treatment records.  Accordingly, when weighing the evidence of record, the Board finds that the evidence weighs against the Veteran's claim, and the claim must be denied.  As the evidence does not support a finding of a current diagnosis, the first element of service connection has not been met, and the analysis must end there.  To that extent, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Specifically, as in this case, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Although the Veteran is competent to state that she experiences shin pain, a diagnosis of shin splints apart from any other disability is not within her competent knowledge.


ORDER

New and material evidence having been received, the claim for service connection for bilateral shin splints is reopened.

New and material evidence having been received, the claim for service connection for a bilateral elbow disability is reopened.

New and material evidence having been received, the claim for service connection for a right hip disability is reopened.

New and material evidence having been received, the claim for service connection for a right wrist disability is reopened.

Service connection for bilateral shin splints is denied.


REMAND

New VA examinations and opinions are necessary to accurately adjudicate the claims for service connection for a bilateral elbow disability, a right hip disability, and a right wrist disability.
In July 2010, a VA examiner concluded that the Veteran's bilateral elbow disability, right hip disability, and right wrist disabilities were at least as likely as not caused or aggravated by her service because the service records showed treatment for bursitis of the elbows, tendinitis of the right wrist, and complaints of right hip pain, and her current symptoms were a continuation or progression of the in-service treatment and complaints.  

However, shortly thereafter, the RO requested that the VA examiner provide medical rationale for those opinions.  In an addendum opinion, the same VA examiner concluded that because of a lack of records verifying a continuation of complaints post military, the Veteran's right wrist, bilateral elbow, and right hip disabilities could not be related to her service without resort to speculation.  

The Board notes that the conclusions in the addendum opinion do not discuss or appear to take into account the Veteran's report of continuation of symptoms since service, and it is unclear why the examiner's opinion changed.  Thus, clarification is necessary.

Then, in August 2011, another VA examiner determined that the Veteran's right wrist disability and bilateral elbow disability were not related to service because the last available medical evidence showing treatment for these disabilities was in 1995, 15 years previously, thus a trend of subjective complaints and objective findings was not present.  The Board notes, however, that the Veteran had in fact received treatment for right wrist and bilateral elbow pain since 1995, notably for carpal tunnel syndrome, arthritis, and fibromyalgia.  Thus, this 2011 VA opinion is based upon inaccurate data.

Finally, in October 2011, a VA examiner concluded that the Veteran's right elbow pain and right wrist pain could not be corroborated as having occurred during service mainly because a continuation of a unified elbow or wrist disease from service to present was not shown, rather, the Veteran's diagnoses changed from tendinitis in service to epicondylitis of the elbow and carpal tunnel syndrome of the right wrist, to fibromyalgia, to strains of the elbows and wrists.  Once again, however, such reasoning is unclear.  Specifically, it is not clear why a change in diagnosis and pathology post-service makes it unlikely that the current right wrist or bilateral elbow disabilities were caused or aggravated by service.  In that regard, there is evidence of a disability in service and a continuation of symptoms since service, albeit a changing diagnosis.  Further, explanation is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her right hip disability, bilateral elbow disability, and right wrist disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current a) right hip disability, b) bilateral elbow disability, and c) right wrist disability (to include fibromyalgia) was caused or aggravated by her service, taking into consideration the documented in-service treatment for elbow and wrist tendinitis, the June 1980 cast of the right wrist, and December 1979 right gluteal pain, as well as the Veteran's report of continuing symptoms related to these joints since service as documented by the July 2010 VA examiner, and the post-service treatment for bilateral tennis elbow, epicondylitis, carpal tunnel syndrome, arthritis, and fibromyalgia? 

If the Veteran's current disabilities cannot be related to her service, the examiner should discuss why that is the case and include in that discussion a review of the Veteran's various post-service diagnoses, stating why the post-service diagnoses are not service-related. 

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


